Citation Nr: 1402037	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an increased evaluation in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veteran's Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2011, the Veteran testified at a hearing before the undersigned.  In December 2013, the Veteran waived agency of original jurisdiction (AOJ) review of VA treatment records that were added to the Virtual VA paperless claims file since issuance of the most recent supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2013).

The claim for an increased rating for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record shows that the Veteran did not have diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with continuous medication for control at any time during the pendency of the appeal.  





CONCLUSION OF LAW

The criteria for a compensable disability rating for hypertension have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's hypertension, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in September 2006 and December 2008.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher evaluation for hypertension and the claimant volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's hypertension is rated as 0 percent disabling under the diagnostic code for hypertension in accordance with the General Rating Formula for Diseases of the Arteries and the Veins.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for Diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Background

The Veteran contends that his hypertension is worse than reflected by his initial noncompensable evaluation.  The Veteran testified at his May 2011 Board hearing that he has to take continuous medication for control of his hypertension.  He stated that his condition fluctuates and that he had to increase his medication as a result.  The Veteran indicated that his blood pressure was elevated before he was placed on medication, however, no specific values were provided.  He further stated that he kept a log of his blood pressure, but could not remember specific values in that instance either.

A review of the Veteran's private treatment records shows that he has been treated for high blood pressure.  In this regard, in September 2004 the Veteran had a blood pressure of 136/88 mmHg.  In December 2005, the Veteran had a blood pressure of 132/90 mmHg and repeated at 118/84 mmHg.  In August 2006, the Veteran had a blood pressure of 126/82 mmHg.  In January 2008, the Veteran had a blood pressure of 128/78 mmHg.  In August 2009, the Veteran had a blood pressure of 118/88 mmHg.  In October 2009, the Veteran had a blood pressure of 140/100 mmHg and 132/92 mmHg.  In October 2010, blood pressure was noted as stable.

A review of the Veteran's VA treatment records also reveals treatment for high blood pressure.  In this regard, in October 2004 the Veteran had a blood pressure of 138/79 mmHg.  In April 2005, the Veteran had a blood pressure of 144/85 mmHg, 140/90 mmHg, and 138/80 mmHg.  In August 2006, the Veteran had a blood pressure of 130/80 mmHg. In February 2007, the Veteran had a blood pressure of 146/88 mmHg.  In August 2007, the Veteran had a blood pressure of 134/94 mmHg, 130/80 mmHg, and 158/102 mmHg.  It was noted that the Veteran was first prescribed medication to control his hypertension in response to the latter reading.  In January 2008, the Veteran had a blood pressure of 128/72 mmHg.  In August 2008 the Veteran had a blood pressure of 128/72 mmHg, 140/80 mmHg, 132/80 mmHg, and 128/78 mmHg.  In February 2009, the Veteran had a blood pressure of 134/82 mmHg and 138/84 mmHg.

The Veteran was administered a VA examination in September 2006.  At this examination, the Veteran was noted as having a history of hypertension for three years and not being on any medication.  Blood pressure results revealed readings of 138/88 mmHg, 135/94 mmHg, and 146/98 mmHg on the first day, 126/78 mmHg, 143/83 mmHg, and 142/83 mmHg on the second day, and 127/87 mmHg, 141/91 mmHg, and 135/89 mmHg on the third day.  The Veteran was diagnosed with essential hypertension.  An additional reading conducted during an October 2006 stress test revealed a reading of 194/80 mmHg.  

The Veteran was administered an additional VA examination in December 2008.  At this examination, the examiner noted that the date of onset was 2007, but that the Veteran's condition was currently stable and prescribed medication.  Blood pressure was 128/76 mmHg, 128/78 mmHg, and 128/80 mmHg.  The Veteran was diagnosed with essential hypertension.  The examiner noted that the Veteran's condition did not present any significant effects on occupation or activities of daily living.

Analysis

The medical evidence of record reveals isolated incidences of diastolic pressure 100 or more in August 2007 and October 2009.  However, the record does not show diastolic blood pressure predominately over 100 or systolic blood pressure predominately over 160 at any time during the pendency of the appeal.  Moreover, while the record documents the Veteran's use of medication to control his hypertension, it does not show he had diastolic pressure predominantly 100 or more at any time during the pendency of the appeal.  Therefore, the Board finds that the most probative evidence of record does not show that the Veteran met the criteria for a compensable rating for his hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected hypertension, but the evidence reflects that those manifestations, namely the presence of a more elevated blood pressure, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension, as the criteria assess social and occupational impairment.  Further, it is noted that in each of the Veteran's VA examinations, the examiners took occupational and activities of daily living into account, finding that the Veteran's condition created no functional impacts.  There were also no indications in the claims file of frequent hospitalizations due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, this issue has not been raised by the Veteran or the record.  In fact, at the May 2011 Board hearing the Veteran indicated that, while he had to engage in more sedentary work, he was not unemployable.

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for hypertension is denied at all times during the pendency of the appeal.


REMAND

As to the claim for a rating in excess of 20 percent for type II diabetes mellitus, at the May 2011 personal hearing the Veteran testified, in substance, that his symptomatology had become worse since his last VA examination.  Therefore, the Board finds that a remand is required to provide the Veteran with another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

While the appeal is in remand status, the Veteran should also be given another opportunity to submit the private treatment records from Dr. J. F., he testified about at his personal hearing.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bryant, supra.  

Likewise, while the appeal is in remand status his contemporaneous treatment records from the San Antonio VA Medical Center should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's contemporaneous treatment records from the San Antonio VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining an authorization from the Veteran, physically or electronically, associate with the claims file, physically or electronically, all of his treatment records from Dr. J. F.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an appropriate VA examination as to ascertain the current severity of his type 2 diabetes mellitus.  The claims file should be made available to and reviewed by the examiner.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner is to discuss the effects of the Veteran's type II diabetes mellitus and the medical treatments employed to control it, including insulin or hypoglycemic agents, dietary regulation, and regulation of physical activities.

4.  After undertaking any other needed development, adjudicate the claim.  The adjudication should consider if a staged rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations governing the claim as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


